1 June 2010 Filed pursuant to Rule 433 Registration Statement No. 333-166286 June 2, 2010 2 Issuer:Republic First Bancorp, Inc. Offering:Follow-on Common Stock Gross Amount Offered:$30.0 million Over-Allotment Option:15% Exchange / Symbol:NASDAQ / FRBK Market Capitalization (as of 5/28/10):$31.3 million Use of Proceeds:General corporate purposes Book-Running Managers:Sandler O’Neill + Partners, L.P. andRBC Capital Markets Offering Summary 3 History of Republic Bank Timeline of Events •1987:Republic Bank founded by Harry D.
